              Case 3:20-cv-02764-TSH Document 1 Filed 04/21/20 Page 1 of 17



 1   JEREMY PASTERNAK, ESQ., BAR NO: 181618
     jdp@pasternaklaw.com
 2   DEANNA L. MAXFIELD, ESQ., BAR NO: 291913
     dm@pasternaklaw.com
 3   LAW OFFICES OF JEREMY PASTERNAK
     A Professional Corporation
 4   354 Pine Street, Fifth Floor
     San Francisco, CA 94104
 5   Telephone: (415) 693-0300
     Facsimile: (415) 693-0393
 6
     Attorneys for Plaintiff
 7   BRITTNEY BLANCO
 8
 9                              UNITED STATES DISTRICT COURT

10                             NORTHERN DISTRICT OF CALIFORNIA

11
     BRITTNEY BLANCO, an individual,                 )                Case No. ______________________
12                                                   )
                   Plaintiff,                        )                COMPLAINT FOR DAMAGES FOR:
13   v.                                              )
                                                     )                1.        Discrimination on the Basis of
14   ANTIOCH POLICE DEPARTMENT, a governmental )                                Sex in Violation of the Fair
     entity; CITY OF ANTIOCH, a governmental entity; )                          Employment and Housing Act
15   and Does 1-20, inclusive,                       )                          (Cal. Gov. Code §§ 12940, et
                                                     )                          seq.);
16                 Defendants.                       )
                                                     )                2.        Discrimination on the Basis of
17                                                   )                          Pregnancy and/or Potential
                                                     )                          Pregnancy in Violation of the
18                                                   )                          Fair Employment and Housing
                                                     )                          Act (Cal. Gov. Code §§ 12940,
19                                                   )                          et seq.);
                                                     )
20                                                   )                3.        Retaliation in Violation of the
                                                     )                          California Fair Employment
21                                                   )                          and Housing Act (Cal. Gov.
                                                     )                          Code §§ 12940 et seq.);
22                                                   )
                                                     )                4.        Discrimination on the Basis of
23                                                   )                          Sex in Violation of Title VII of
                                                     )                          the Civil Rights Act of 1964
24                                                   )                          (42 U.S.C. §§ 2000e, et seq.);
                                                     )
25                                                   )                5.        Discrimination on the Basis of
                                                     )                          Pregnancy and/or Capacity to
26                                                   )                          Become Pregnant in Violation
                                                     )                          of Title VII of the Civil Rights
27                                                   )                          Act of 1964 (42 U.S.C. §§
                                                     )                          2000e, et seq.);
28
                                                        -1-
                                   Complaint for Damages and Demand for Jury Trial
                 Case 3:20-cv-02764-TSH Document 1 Filed 04/21/20 Page 2 of 17



 1                                               )                        6.        Retaliation in Violation of Title
                                                 )                                  VII of the Civil Rights Act of
 2                                               )                                  1964 (42 U.S.C. §§ 2000e, et
                                                 )                                  seq.);
 3                                               )
                                                 )                        7.        Violation of California Labor
 4                                               )                                  Code § 6310;
                                                 )
 5                                               )                        8.        Violation of California Labor
                                                 )                                  Code § 6311;
 6                                               )
                                                 )                        9.        Violation of California Labor
 7                                               )                                  Code § 1102.5;
                                                 )
 8                                               )                        DEMAND FOR JURY TRIAL
                                                 )
 9   ___________________________________________ )
10
11                                                 COMPLAINT
12          Now comes BRITTNEY BLANCO, Plaintiff in this action, and files this Complaint, and
13   further alleges as follows:
14                                         Parties to the Civil Action
15          1.       Plaintiff BRITTNEY BLANCO (hereinafter “Plaintiff” or “Ms. Blanco”) is an adult
16   natural person who is and was at all times mentioned herein a resident of the State of California.
17          2.       Plaintiff is informed and believes, and thereon alleges that ANTIOCH POLICE
18   DEPARTMENT, a governmental entity; CITY OF ANTIOCH, a governmental entity; and Does 1-
19   20, inclusive, were, at all times material to this Complaint, the employer of the Plaintiff and were
20   operating in the County of Contra Costa, California.
21          3.       Plaintiff is informed and believes and thereon alleges that there exists and, at all times
22   relevant to this complaint, existed a unity of interests between Defendants and/or Does 1-20 such
23   that any individuality and separateness between Defendants and/or Does 1-20 has ceased, and
24   Defendants and/or Does 1-20 are the alter ego of the Defendants and/or Does 1-20 and exerted
25   control over each other. Adherence to the fiction of the separate existence of Defendants and/or
26   Does 1-20 as an entity distinct from other certain Defendants and/or Does 1-20 will permit an abuse
27   of the corporate privilege and would sanction fraud and/or promote injustice.
28          4.       Plaintiff is ignorant of the true names and capacities of Defendants sued herein as
                                                            -2-
                                       Complaint for Damages and Demand for Jury Trial
                 Case 3:20-cv-02764-TSH Document 1 Filed 04/21/20 Page 3 of 17



 1   Does 1-20 inclusive, and therefore sues these Defendants by such fictitious names. Plaintiff will
 2   amend her Complaint to allege their true names and capacities when ascertained. Plaintiff is
 3   informed and believes and thereon alleges that each of the fictitiously named Defendants are
 4   responsible in some manner for the occurrences alleged herein, and that the damages of Plaintiff
 5   alleged herein were proximately caused by these Defendants.
 6          5.       Plaintiff is informed and believes, and thereon alleges, that at all times mentioned in
 7   this Complaint, Defendants and/or Does 1-20 were the agents and employees of their co-Defendants
 8   and/or Does 1-20, and in doing the things alleged in this Complaint were acting within the course
 9   and scope of such agency and employment and acted in such a manner as to ratify the conduct of
10   their co-Defendants and/or Does 1-20.
11                                Exhaustion of Administrative Remedies
12          6.       Plaintiff has filed a “Complaint of Discrimination Under The Provisions of The
13   California Fair Employment and Housing Act” against Defendants herein with the California
14   Department of Fair Employment and Housing (“DFEH”) and has received a “Right to Sue” Notice
15   and therefore has satisfied all administrative exhaustion requirements with respect to the claims
16   herein under the Fair Employment and Housing Act.
17          7.       Plaintiff has filed a complaint with the Equal Employment Opportunity Commission
18   (“EEOC”) and has requested a “Right to Sue” Notice. Plaintiff will amend this complaint to reflect
19   receipt of the “Right to Sue” Notice from the EEOC when she has received it.
20          8.       Plaintiff has filed a Government Claim Form pursuant to California Government
21   Code § 910, et seq. with the City of Antioch.
22                                          Venue and Jurisdiction
23          9.       Venue is proper before this court as a substantial part of the actions and injuries
24   giving rise to this Complaint took place in Antioch, California, and because Plaintiff performed her
25   labors for Defendants and/or Does 1-20 in Antioch, California.
26          10.      Plaintiff at all relevant times herein was an employee protected by the provisions of
27   the California Fair Employment and Housing Act, California Government Code §12900 et seq., and
28   Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e, et seq.
                                                           -3-
                                      Complaint for Damages and Demand for Jury Trial
                Case 3:20-cv-02764-TSH Document 1 Filed 04/21/20 Page 4 of 17



 1          11.     Plaintiff is informed and believes and thereon alleges that Defendants and/or Does
 2   1-20 are employers subject to suit under the Fair Employment and Housing Act, California
 3   Government Code §§ 12900, et seq., (“FEHA”), and its interpretive regulations.
 4          12.     Plaintiff is informed and believes and thereon alleges that Defendant and/or Does
 5   1-20 are employers subject to suit under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§
 6   2000e, et seq., including the Pregnancy Discrimination Act, and its interpretive regulations.
 7          13.     The jurisdiction of this Court is invoked under the provisions of 28 U.S.C. § 1331
 8   (Federal Question).
 9                                        Intradistrict Assignment
10          14.     Pursuant to Civil L.R. 3-2(b)(c), this case shall be assigned to the San Francisco
11   Division or the Oakland Division of this Court, as this case arises in Contra Costa County,
12   California.
13                               Facts Common to All Claims for Relief
14          15.     At all relevant time periods herein, Plaintiff was an employee of Defendants and/or
15   Does 1-20.
16          16.     Ms. Blanco was hired by Defendants and/or Does 1-20 in February 2018 as a Police
17   Officer.
18                     Facts Relevant to the First through Sixth Claims for Relief
19          17.     In February or March, 2019, Ms. Blanco informed her employer that she was
20   pregnant. In late March, she suffered a miscarriage and required time off of work for medical
21   treatment.
22          18.     In early May, 2019, the Chief of Police asked Ms. Blanco if she was going to try to
23   get pregnant again. She confirmed that she was planning to do so.
24          19.     Around this same time, Plaintiff was placed on a Performance Improvement Plan
25   (“PIP”). She was taken off the PIP in mid-June, 2019, but was told that her status as a probationary
26   employee was being extended (rather than her probation period being satisfied and becoming a
27   “regular” employee).
28          20.     Shortly thereafter, Ms. Blanco spoke to a Human Resources representative about the
                                                          -4-
                                     Complaint for Damages and Demand for Jury Trial
               Case 3:20-cv-02764-TSH Document 1 Filed 04/21/20 Page 5 of 17



 1   fact that she felt she was being discriminated against because of her gender and her potential
 2   pregnancy. She also told the Human Resources representative that the discrimination she was
 3   experiencing would not dissuade her from trying to have a child.
 4          21.     In late July, 2019, Human Resources confirmed to Plaintiff that they had spoken to
 5   the Chief of Police about her complaints.
 6          22.     Shortly thereafter, in late July or early August, 2019, the Chief of Police confronted
 7   Ms. Blanco angrily and told her it was “out of line” and “unacceptable” to make a complaint to
 8   Human Resources.
 9          23.     On August 14, 2019, Plaintiff was fired by Defendants and/or Does 1-20.
10          24.     Ms. Blanco is informed and believes and thereon alleges that Defendants and/or Does
11   1-20 discriminated against her on the basis of her pregnancy, potential pregnancy, and/or gender in
12   violation of the California Fair Employment and Housing Act.
13          25.     Ms. Blanco is informed and believes and thereon alleges that Defendant discriminated
14   against her on the basis of her pregnancy, potential pregnancy, and/or gender in violation of Title VII
15   of the Civil Rights Act and the Pregnancy Discrimination Act.
16                   Facts Relevant to the Seventh through Ninth Claims for Relief
17          26.     Ms. Blanco’s registered domestic partner’s ex-brother-in-law, John Paul Hulleman,
18   was also a police officer during her employment. He was hostile toward her, and in fact during
19   training he shot a simulated round (which contained a paint projectile) over her head, almost hitting
20   her. Because of their strained relationship, she was told upon hiring the Chief of Police that they
21   would not work the same shift.
22          27.     Mr. Hulleman and Ms. Blanco worked different shifts for some time, but in 2019 Ms.
23   Blanco’s scheduled shift changed so that her and Mr. Hulleman’s shifts overlapped and they worked
24   together at times. Ms. Blanco was concerned that because of their relationship and Mr. Hulleman’s
25   hostile attitude toward her, if she needed his assistance while on duty he would not adequately
26   protect/assist her. Working with him made her feel unsafe.
27          28.     In or around late June, 2019, Ms. Blanco spoke to Human Resources about her
28   concerns regarding being scheduled to work with Mr. Hulleman and asked that they no longer be
                                                           -5-
                                      Complaint for Damages and Demand for Jury Trial
               Case 3:20-cv-02764-TSH Document 1 Filed 04/21/20 Page 6 of 17



 1   scheduled for overlapping shifts.
 2          29.      As also alleged in Paragraph 21 herein, in late July, 2019, Human Resources
 3   confirmed that they had spoken to the Chief of Police about Plaintiff’s complaints. Plaintiff is
 4   informed and believes and thereon alleges that these “complaints” included both those about
 5   pregnancy and gender, as referenced above, but also about the safety issues relating to Mr. Hulleman.
 6          30.      As also alleged in Paragraph 22 herein, shortly thereafter, in late July or early August,
 7   2019, the Chief of Police confronted her angrily and told her it was “out of line” and “unacceptable”
 8   to make a complaint to Human Resources.
 9          31.      As also alleged in Paragraph 23 herein, on August 14, 2019, Ms. Blanco was fired
10   by Defendants and/or Does 1-20.
11          32.      Ms. Blanco is informed and believes and thereon alleges that Defendants and/or Does
12   1-20 retaliated against her for making a safety-related complaint to her employer, in violation of the
13   California Labor Code.
14
                                       First Claim for Relief
15    Discrimination on the Basis of Sex in Violation of the Fair Employment and Housing Act
                                 (Cal. Gov. Code §§ 12940, et seq.)
16                           As Against All Defendants and/or Does 1-20
17          33.      Plaintiff hereby incorporates each and every paragraph set forth above as if fully set
18   forth herein.
19          34.      Plaintiff is and at all times relevant to this complaint was protected from
20   discrimination on the basis of her sex by California Government Code §§12940, et seq.
21          35.      Plaintiff is informed and believes and thereon alleges that she was discriminated
22   against in the terms and conditions of her employment, as outlined above, on the basis of her sex in
23   violation of FEHA.
24          36.      Plaintiff is informed and believes and thereon alleges that Defendants and/or Does
25   1-20 willfully and/or with reckless indifference violated California Government Code Sections
26   12940 et seq. and discriminated against Plaintiff as outlined above. Such discrimination has resulted
27   in damage and injury to Plaintiff as alleged herein.
28          37.      As a direct and proximate result of the unlawful conduct of Defendants and/or Does
                                                            -6-
                                       Complaint for Damages and Demand for Jury Trial
               Case 3:20-cv-02764-TSH Document 1 Filed 04/21/20 Page 7 of 17



 1   1-20, Plaintiff has suffered special damages including but not limited to past and future loss of
 2   income, benefits, and other damages to be proven at time of trial.
 3           38.     As a direct and proximate result of the unlawful conduct of Defendants and/or Does
 4   1-20, Plaintiff has suffered general damages including but not limited to shock, embarrassment,
 5   humiliation, emotional distress, stress, and other damages to be proven at the time of trial.
 6           39.     The unlawful conduct alleged above was engaged in by the officers, directors,
 7   supervisors and/or managing agents of Defendants and/or Does 1-20, who were acting at all times
 8   relevant to this Complaint within the scope and course of their employment. Defendants and/or
 9   Does 1-20 are, therefore, liable for the conduct of said agents and employees under the Doctrine of
10   Strict Liability.
11           40.     As a result of the conduct of Defendant and/or Does 1-20, Plaintiff was forced to
12   retain an attorney in order to protect her rights. Accordingly, Plaintiff seeks the reasonable attorneys’
13   fees and costs incurred in this litigation in an amount according to proof at trial.
14           WHEREFORE, Plaintiff prays for judgment as set forth below.
15
16                                     Second Claim for Relief
       Discrimination on the Basis of Pregnancy and/or Potential Pregnancy in Violation of the
17                               Fair Employment and Housing Act
                                  (Cal. Gov. Code §§ 12940, et seq.)
18                           As Against All Defendants and/or Does 1-20
19           41.     Plaintiff hereby incorporates each and every paragraph set forth above as if fully set
20   forth herein.
21           42.     Plaintiff is and at all times relevant to this complaint was protected from
22   discrimination on the basis of her sex, including but not limited to on the basis of her pregnancy
23   and/or capacity/potential to become pregnant, by California Government Code §§12940, et seq.
24   California Government Code § 12926(r) defines “sex,” for the purposes of the Fair Employment and
25   Housing Act, to include pregnancy and medical conditions related to pregnancy.
26           43.     Plaintiff is informed and believes and thereon alleges that she was discriminated
27   against in the terms and conditions of her employment, as outlined above, on the basis of pregnancy
28   and/or her capacity/potential to become pregnant, in violation of FEHA.
                                                            -7-
                                       Complaint for Damages and Demand for Jury Trial
               Case 3:20-cv-02764-TSH Document 1 Filed 04/21/20 Page 8 of 17



 1           44.     Plaintiff is informed and believes and thereon alleges that Defendants and/or Does
 2   1-20 willfully and/or with reckless indifference violated California Government Code Sections
 3   12940 et seq. and discriminated against Plaintiff as outlined above. Such discrimination has resulted
 4   in damage and injury to Plaintiff as alleged herein.
 5           45.     As a direct and proximate result of the unlawful conduct of Defendants and/or Does
 6   1-20, Plaintiff has suffered special damages including but not limited to past and future loss of
 7   income, benefits, and other damages to be proven at time of trial.
 8           46.     As a direct and proximate result of the unlawful conduct of Defendants and/or Does
 9   1-20, Plaintiff has suffered general damages including but not limited to shock, embarrassment,
10   humiliation, emotional distress, stress, and other damages to be proven at the time of trial.
11           47.     The unlawful conduct alleged above was engaged in by the officers, directors,
12   supervisors and/or managing agents of Defendants and/or Does 1-20, who were acting at all times
13   relevant to this Complaint within the scope and course of their employment. Defendants and/or
14   Does 1-20 are, therefore, liable for the conduct of said agents and employees under the Doctrine of
15   Strict Liability.
16           48.     As a result of the conduct of Defendant and/or Does 1-20, Plaintiff was forced to
17   retain an attorney in order to protect her rights. Accordingly, Plaintiff seeks the reasonable attorneys’
18   fees and costs incurred in this litigation in an amount according to proof at trial.
19           WHEREFORE, Plaintiff prays for judgment as set forth below.
20
                                        Third Claim for Relief
21     Retaliation in Violation of the California Fair Employment and Housing Act (Cal. Gov.
                                        Code §§ 12940 et seq.)
22                              Against All Defendants and/or Does 1-20
23           49.     By this reference, Plaintiff hereby incorporates each and every paragraph set forth
24   above as though fully set forth herein.
25           50.     Plaintiff is informed and believes and thereon alleges that as a result of her good-faith
26   complaints of discrimination on the basis of sex and/or pregnancy and/or capacity/potential to
27   become pregnant, she was retaliated against in her employment. This retaliation included but was
28   not limited to the adverse treatment and harassing and retaliatory conduct alleged herein, including
                                                            -8-
                                       Complaint for Damages and Demand for Jury Trial
               Case 3:20-cv-02764-TSH Document 1 Filed 04/21/20 Page 9 of 17



 1   but not limited to the termination of Plaintiff’s employment, by Defendants and/or Does 1-20.
 2           51.     Plaintiff is informed and believes and thereon alleges that Defendants and/or Does
 3   1-20, willfully and/or with reckless indifference, violated California Government Code § 12940 et
 4   seq. and retaliated against Plaintiff as outlined above, which has resulted in damage and injury to
 5   Plaintiff as alleged herein.
 6           52.     As a direct and proximate result of the unlawful conduct of Defendants and/or Does
 7   1-20, Plaintiff has suffered special damages including but not limited to past and future loss of
 8   income, benefits, and other damages to be proven at time of trial.
 9           53.     As a direct and proximate result of the unlawful conduct of Defendants and/or Does
10   1-20, Plaintiff has suffered general damages including but not limited to shock, embarrassment,
11   emotional distress, stress, and other damages to be proven at the time of trial.
12           54.     The unlawful conduct alleged above was engaged in by the officers, directors,
13   supervisors and/or managing agents of Defendants and/or Does 1-20, who were acting at all times
14   relevant to this Complaint within the scope and course of their employment. Defendants and/or
15   Does 1-20 are therefore liable for the conduct of said agents and employees under the Doctrine of
16   Strict Liability.
17           55.     As a result of the conduct of Defendants and/or Does 1-20, Plaintiff was forced to
18   retain an attorney in order to protect her rights. Accordingly, Plaintiff seeks the reasonable attorneys’
19   fees and costs incurred in this litigation in an amount according to proof at trial.
20           WHEREFORE, Plaintiff prays for judgment as set forth below.
21
                                       Fourth Claim for Relief
22    Discrimination on the Basis of Sex in Violation of Title VII of the Civil Rights Act of 1964
                                     (42 U.S.C. §§ 2000e, et seq.)
23                              Against All Defendants and Does 1-20
24           56.     Plaintiff hereby incorporates each and every paragraph set forth above as if fully set
25   forth herein.
26           57.     Plaintiff is protected from discrimination on the basis of her sex by Title VII of the
27   Civil Rights Act of 1964, 42 United States Code §§ 2000e, et seq.
28           58.     Plaintiff is informed and believes and thereon alleges that she was discriminated
                                                            -9-
                                       Complaint for Damages and Demand for Jury Trial
               Case 3:20-cv-02764-TSH Document 1 Filed 04/21/20 Page 10 of 17



 1   against in the terms and conditions of her employment, as outlined above, on the basis of her sex,
 2   in violation of Title VII.
 3           59.     Plaintiff is informed and believes and thereon alleges that Defendants and/or Does
 4   1-20 willfully and/or with reckless indifference violated Title VII of the Civil Rights Act of 1964,
 5   and discriminated against Plaintiff as outlined above, on the basis of sex. Such discrimination has
 6   resulted in damage and injury to Plaintiff as alleged herein.
 7           60.     As a direct and proximate result of the unlawful conduct of Defendants and/or Does
 8   1-20, Plaintiff has suffered special damages including but not limited to past and future loss of
 9   income, benefits, and other damages to be proven at time of trial.
10           61.     As a direct and proximate result of the unlawful conduct of Defendants and/or Does
11   1-20, Plaintiff has suffered general damages including but not limited to shock, embarrassment,
12   humiliation, emotional distress, stress, and other damages to be proven at the time of trial.
13           62.     The unlawful conduct alleged above was engaged in by the officers, directors,
14   supervisors and/or managing agents of Defendants and/or Does 1-20, who were acting at all times
15   relevant to this Complaint within the scope and course of their employment. Defendants and/or
16   Does 1-20 are, therefore, liable for the conduct of said agents and employees under the Doctrine of
17   Strict Liability.
18           63.     As a result of the conduct of Defendants and/or Does 1-20, Plaintiff was forced to
19   retain an attorney in order to protect her rights. Accordingly, Plaintiff seeks the reasonable attorneys
20   fees and costs incurred in this litigation in an amount according to proof at trial.
21           WHEREFORE, Plaintiff prays for judgment as set forth below.
22
23                                      Fifth Claim for Relief
     Discrimination on the Basis of Pregnancy and/or Capacity to Become Pregnant in Violation
24                           of Title VII of the Civil Rights Act of 1964
                                     (42 U.S.C. §§ 2000e, et seq.)
25                              Against All Defendants and Does 1-20
26           64.     Plaintiff hereby incorporates each and every paragraph set forth above as if fully set
27   forth herein.
28           65.     Plaintiff is protected from discrimination on the basis of pregnancy and the
                                                           -10-
                                      Complaint for Damages and Demand for Jury Trial
               Case 3:20-cv-02764-TSH Document 1 Filed 04/21/20 Page 11 of 17



 1   potential/capacity to become pregnant by Title VII of the Civil Rights Act of 1964, 42 United States
 2   Code §§ 2000e, et seq., including the Pregnancy Discrimination Act.
 3           66.     Plaintiff is informed and believes and thereon alleges that she was discriminated
 4   against in the terms and conditions of her employment, as outlined above, on the basis of pregnancy
 5   and/or her potential/capacity to become pregnant, in violation of Title VII.
 6           67.     Plaintiff is informed and believes and thereon alleges that Defendants and/or Does
 7   1-20 willfully and/or with reckless indifference violated Title VII of the Civil Rights Act of 1964,
 8   and discriminated against Plaintiff as outlined above, on the basis of pregnancy and/or her
 9   capacity/potential to become pregnant. Such discrimination has resulted in damage and injury to
10   Plaintiff as alleged herein.
11           68.     As a direct and proximate result of the unlawful conduct of Defendants and/or Does
12   1-20, Plaintiff has suffered special damages including but not limited to past and future loss of
13   income, benefits, and other damages to be proven at time of trial.
14           69.     As a direct and proximate result of the unlawful conduct of Defendants and/or Does
15   1-20, Plaintiff has suffered general damages including but not limited to shock, embarrassment,
16   humiliation, emotional distress, stress, and other damages to be proven at the time of trial.
17           70.     The unlawful conduct alleged above was engaged in by the officers, directors,
18   supervisors and/or managing agents of Defendants and/or Does 1-20, who were acting at all times
19   relevant to this Complaint within the scope and course of their employment. Defendants and/or
20   Does 1-20 are, therefore, liable for the conduct of said agents and employees under the Doctrine of
21   Strict Liability.
22           71.     As a result of the conduct of Defendants and/or Does 1-20, Plaintiff was forced to
23   retain an attorney in order to protect her rights. Accordingly, Plaintiff seeks the reasonable attorneys’
24   fees and costs incurred in this litigation in an amount according to proof at trial.
25           WHEREFORE, Plaintiff prays for judgment as set forth below.
26   ///
27   ///
28   ///
                                                            -11-
                                       Complaint for Damages and Demand for Jury Trial
                Case 3:20-cv-02764-TSH Document 1 Filed 04/21/20 Page 12 of 17



 1
                                            Sixth Claim for Relief
 2                   Retaliation in Violation of Title VII of the Civil Rights Act of 1964
                                         (42 U.S.C. §§ 2000e, et seq.)
 3                                  Against All Defendants and Does 1-20
 4             72.    By this reference, Plaintiff hereby incorporates each and every paragraph set forth
 5   above as though fully set forth herein.
 6             73.    Plaintiff is informed and believes and thereon alleges that because she complained
 7   about sex and/or pregnancy discrimination in the workplace as set forth above, she was retaliated
 8   against in her employment. This retaliation included but was not limited to the termination of her
 9   employment with Defendants and/or Does 1-20.
10             74.    Plaintiff is informed and believes and thereon alleges that Defendants and/or Does
11   1-20, willfully and/or with reckless indifference, violated 42 U.S.C. §§ 2000e, et seq., and retaliated
12   against Plaintiff as outlined above, which has resulted in damage and injury to Plaintiff as alleged
13   herein.
14             75.    As a direct and proximate result of the unlawful conduct of Defendants and/or Does
15   1-20, Plaintiff has suffered special damages including but not limited to past and future loss of
16   income, benefits, and other damages to be proven at time of trial.
17             76.    As a direct and proximate result of the unlawful conduct of Defendants and/or Does
18   1-20, Plaintiff has suffered general damages including but not limited to shock, embarrassment,
19   emotional distress, stress, and other damages to be proven at the time of trial.
20             77.    The unlawful conduct alleged above was engaged in by the officers, directors,
21   supervisors and/or managing agents of Defendants and/or Does 1-20, who were acting at all times
22   relevant to this Complaint within the scope and course of their employment. Defendants and/or
23   Does 1-20 are therefore liable for the conduct of said agents and employees under the Doctrine of
24   Strict Liability.
25             78.    As a result of the conduct of Defendants and/or Does 1-20, Plaintiff was forced to
26   retain an attorney in order to protect her rights. Accordingly, Plaintiff seeks the reasonable
27   attorneys’ fees and costs incurred in this litigation in an amount according to proof at trial.
28             WHEREFORE, Plaintiff prays for judgment as set forth below.
                                                           -12-
                                      Complaint for Damages and Demand for Jury Trial
               Case 3:20-cv-02764-TSH Document 1 Filed 04/21/20 Page 13 of 17



 1                                       Seventh Claim for Relief
                                Violation of California Labor Code § 6310
 2                               Against All Defendants and/or Does 1-20
 3           79.     By this reference, Plaintiff hereby incorporates each and every paragraph set forth
 4   above as though fully set forth herein.
 5           80.     California Labor Code § 6310 sets forth that no person shall discharge or in any
 6   manner discriminate against any employee in the terms and conditions of employment because the
 7   employee has made complaints in reference to employee safety or health.
 8           81.     As is set forth above, Plaintiff engaged in protected activity by making a bona fide
 9   complaint to Defendants and/or Does 1-20 regarding employee safety and/or unsafe working
10   conditions.
11           82.     As is set forth above, Defendants and/or Does 1-20 refused to make assurances to
12   Plaintiff of her safety in the workplace and/or to take measures to ensure for the Plaintiff her safety
13   in the workplace.
14           83.     As is set forth above, Plaintiff is informed and believes and thereon alleges that
15   Defendants and/or Does 1-20 terminated Plaintiff’s employment in retaliation for her complaints
16   regarding employee safety or health and/or unsafe working conditions.
17           84.     As a direct and proximate result of the unlawful conduct of Defendants and/or Does
18   1-20, Plaintiff has suffered special damages including but not limited to past and future loss of
19   income and benefits and other damages to be proven at time of trial.
20           85.     As a direct and proximate result of the unlawful conduct of Defendants and/or Does
21   1-20, Plaintiff has suffered general damages including but not limited to embarrassment, humiliation,
22   emotional distress, stress, and other damages to be proven at the time of trial.
23           86.     The unlawful conduct alleged above was engaged in by the officers, directors,
24   supervisors and/or managing agents of Defendants and/or Does 1-20, who were acting at all times
25   relevant to this Complaint within the scope and course of their employment. Defendants and/or
26   Does 1-20 are, therefore, liable for the conduct of said agents and employees under the Doctrine of
27   Strict Liability.
28           87.     As a result of the conduct of Defendants and/or Does 1-20, Plaintiff was forced to
                                                           -13-
                                      Complaint for Damages and Demand for Jury Trial
              Case 3:20-cv-02764-TSH Document 1 Filed 04/21/20 Page 14 of 17



 1   retain an attorney in order to protect her rights. Accordingly, Plaintiff seeks the reasonable attorneys’
 2   fees and costs incurred in this litigation in an amount according to proof at trial.
 3           WHEREFORE, Plaintiff prays for judgment as set forth below.
 4
 5                                        Eighth Claim for Relief
                                 Violation of California Labor Code § 6311
 6                                Against All Defendants and/or Does 1-20
 7           88.      By this reference, Plaintiff hereby incorporates each and every paragraph set forth
 8   above as though fully set forth at this place.
 9           89.      California Labor Code § 6311 sets forth that no employee shall be laid off or
10   discharged for refusing to perform work in violation of health and safety standards, where the
11   violation would create a real and apparent hazard to the employee or his or her fellow employees.
12           90.      As is set forth above, Plaintiff engaged in protected activity by making a bona fide
13   complaint to Defendants and/or Does 1-20 regarding employee safety or health and/or unsafe
14   working conditions.
15           91.      As is set forth above, Defendants and/or Does 1-20 refused to make assurances to
16   Plaintiff of her safety in the workplace and/or to take measures to ensure for the Plaintiff’s safety in
17   the workplace.
18           92.      As is set forth above, Defendants and/or Does 1-20 terminated Plaintiff’s employment
19   because of Plaintiff’s complaints regarding employee safety or health and/or unsafe working
20   conditions and/or refusal to work under such conditions.
21           93.      As a direct and proximate result of the unlawful conduct of Defendants and/or Does1-
22   20, Plaintiff has suffered special damages including but not limited to past and future loss of income,
23   benefits, and other damages to be proven at time of trial.
24           94.      As a direct and proximate result of the unlawful conduct of Defendants and/or Does
25   1-20, Plaintiff has suffered general damages including but not limited to shock, embarrassment,
26   humiliation, emotional distress, stress, and other damages to be proven at the time of trial.
27           95.      The unlawful conduct alleged above was engaged in by the officers, directors,
28   supervisors and/or managing agents of Defendants and/or Does 1-20, who were acting at all times
                                                            -14-
                                       Complaint for Damages and Demand for Jury Trial
               Case 3:20-cv-02764-TSH Document 1 Filed 04/21/20 Page 15 of 17



 1   relevant to this Complaint within the scope and course of their employment. Defendants and/or
 2   Does 1-20 are, therefore, liable for the conduct of said agents and employees under the Doctrine of
 3   Strict Liability.
 4           96.     As a result of the conduct of Defendants and Does 1-20, Plaintiff was forced to retain
 5   an attorney in order to protect her rights. Accordingly, Plaintiff seeks the reasonable attorneys’ fees
 6   and costs incurred in this litigation in an amount according to proof at trial.
 7           WHEREFORE, Plaintiff prays for judgment as set forth below.
 8
 9                                        Ninth Claim for Relief
                               Violation of California Labor Code § 1102.5
10                               Against All Defendants and/or Does 1-20
11           97.     By this reference, Plaintiff hereby incorporates each and every paragraph set forth
12   above as though fully set forth at this place.
13           98.     California Labor Code § 1102.5 sets forth that no employer may retaliate against an
14   employee for disclosing information to a government or law enforcement agency, or to a person with
15   authority over the employee or another employee who has the authority to investigate, discover, or
16   correct a violation or noncompliance, where the employee has reasonable cause to believe that the
17   information discloses a violation of local, state or federal statute, or a violation or noncompliance
18   with a local, state or federal rule or regulation, regardless of whether disclosing the information is
19   part of the employee’s job duties.
20           99.     As is set forth above, Plaintiff engaged in protected activity by disclosing and
21   complaining of a safety issue. This could be reasonably understood to relate to, and Plaintiff is
22   informed and believes and thereon alleges it was understood to relate to, actual or possible violations
23   of state and/or local workplace heath and safety codes.
24           100.    As is set forth above, Defendants and/or Does 1-20 retaliated against Plaintiff by
25   refusing to address her concerns, refusing to provide her with a safe workplace, and terminating her
26   on account of the same.
27           101.    As a direct and proximate result of the unlawful conduct of Defendants and/or Does
28   1-20, Plaintiff has suffered special damages including but not limited to past and future loss of
                                                           -15-
                                      Complaint for Damages and Demand for Jury Trial
              Case 3:20-cv-02764-TSH Document 1 Filed 04/21/20 Page 16 of 17



 1   income and benefits and other damages to be proven at time of trial.
 2           102.    As a direct and proximate result of the unlawful conduct of Defendants and/or Does
 3   1-20, Plaintiff has suffered general damages including but not limited to shock, embarrassment,
 4   humiliation, emotional distress, stress, and other damages to be proven at the time of trial.
 5           103.    The unlawful conduct alleged above was engaged in by the officers, directors,
 6   supervisors and/or managing agents of Defendants and/or Does 1-20, who were acting at all times
 7   relevant to this Complaint within the scope and course of their employment. Defendants and/or Does
 8   1-20 are, therefore, liable for the conduct of said agents and employees under the Doctrine of Strict
 9   Liability.
10           104.    As a result of the conduct of Defendants and/or Does 1-20, Plaintiff was forced to
11   retain an attorney in order to protect her rights. Accordingly, Plaintiff seeks the reasonable attorneys’
12   fees and costs incurred in this litigation in an amount according to proof at trial.
13           WHEREFORE, Plaintiff prays for judgment as set forth below.
14
15                                               Prayer for Relief
16           WHEREFORE, Plaintiff makes the following demand:
17   As to the First through Ninth Causes of Action set forth herein, Plaintiff prays:
18           a)      That process be issued and served as provided by law, requiring Defendants to appear
19                   and answer or face judgment;
20           b)      That Plaintiff have and recover a judgment against Defendants in an amount to be
21                   determined at trial as special damages;
22           c)      That Plaintiff have and recover a judgment against Defendants in an amount to be
23                   determined at trial as general damages;
24           d)      That Plaintiff have and recover a judgment against Defendants in an amount to be
25                   determined at trial for expenses of this litigation, including, but not limited to,
26                   reasonable attorney’s fees and costs;
27           e)      That Plaintiff have and recover a judgment against Defendants for all prejudgment
28                   interest;
                                                            -16-
                                       Complaint for Damages and Demand for Jury Trial
             Case 3:20-cv-02764-TSH Document 1 Filed 04/21/20 Page 17 of 17



 1         f)     That Plaintiff have such other relief as this Court deems just and appropriate.
 2
 3   Date: April 21, 2020                            LAW OFFICES OF JEREMY PASTERNAK
                                                         A Professional Corporation
 4
 5
 6                                                   By: ______________________________
                                                            JEREMY PASTERNAK
 7                                                          DEANNA L. MAXFIELD
                                                            Attorneys for Plaintiff
 8                                                          BRITTNEY BLANCO
 9
     Plaintiff Demands Trial by Jury.
10
11
     Date: April 21, 2020                            LAW OFFICES OF JEREMY PASTERNAK
12                                                       A Professional Corporation
13
14
                                                     By: ______________________________
15                                                          JEREMY PASTERNAK
                                                            DEANNA L. MAXFIELD
16                                                          Attorneys for Plaintiff
                                                            BRITTNEY BLANCO
17
18
19
20
21
22
23
24
25
26
27
28
                                                        -17-
                                   Complaint for Damages and Demand for Jury Trial
